Citation Nr: 1102543	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-41 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) with 
major depression; bipolar disorder and schizophrenia; and drug 
and alcohol abuse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. The rating decision denied the 
Veteran's petition to reopen a claim of service connection for 
major depressive disorder and an original claim of entitlement to 
service connection for PTSD.

In May 2010, the Veteran and his spouse testified before the 
undersigned at a video conference hearing at the RO in Columbia, 
South Carolina. 

Although certification to the Board includes the issue of whether 
the Veteran has submitted new and material evidence to reopen a 
claim for entitlement to service connection for major depressive 
disorder, applicable law provides that certification is for 
administrative purposes and does not serve to either confer or 
deprive the Board of jurisdiction of an issue. 38 C.F.R. § 19.35 
(2010). 

The Veteran did not file an appeal within one year of September 
1993 notification of a July 1993 rating decision, which denied 
the Veteran's claim for entitlement to service connection for 
major depressive disorder. As a result, this decision became 
final. Generally, VA may reopen a final decision only upon the 
receipt of new and material evidence. 38 C.F.R. § 3.156 (2010). 
However, at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, not withstanding the general rule. 
38 C.F.R. § 3.156(c) (2010). Certain records from the Veteran's 
military personnel file were first associated with the claims 
file in August 2008; therefore the Board reconsiders the claim on 
its merits.

The Board has also recharacterized the issues on appeal as a 
claim for entitlement to service connection for an acquired 
psychiatric disability, currently claimed as PTSD with major 
depression and drug and alcohol abuse, pursuant to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).

The claim is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C.  The Veteran will be notified when further 
action is required on his part.  


REMAND

The Board presently does not undertake review of the Veteran's 
claimed entitlement to service connection for PTSD or major 
depression which will remain pending during further development 
of the appeal.  However, the Veteran is advised that as the claim 
remains pending, he may submit any further evidence supporting 
his claims in accordance with previous Statements of the Case and 
letters advising him of what evidence would substantiate his 
claims, including but not limited to further information as to 
his claimed PTSD stressors; medical treatment records generated 
by Dr. Page; and witness statements.   

As noted, pursuant to the decision in Clemons, the Board must 
consider all potential theories of entitlement for all 
disabilities raised by the record in a claim submitted by a 
layperson.  The law also requires that when service personnel or, 
as here, medical treatment records are missing, VA has a 
heightened duty to both notify the claimant of what evidence 
would substantiate the claim; develop the claim; and a heightened 
duty to consider the benefit of the doubt doctrine.  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996). See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

The Veteran and his spouse have continuously reiterated that the 
Veteran has been diagnosed with the several disorders for which 
he claims service connection.  Because the claim remains pending, 
the Board takes this opportunity to advise the Veteran that 
although his service treatment records are not available, the 
legal standard for proving a claim is not lowered.  

The mere fact that he has been diagnosed is not sufficient in and 
of itself to establish service connection.  Given that the 
Veteran is obligated to assist VA in the development of this 
claim, however, he is advised that missing records do not obviate 
the need for the Veteran to still have medical nexus evidence 
supporting his claim by suggesting a correlation between his 
currently claimed condition and his military service.  Milostan 
v. Brown, 4 Vet. App. 250 (1993).  

The Board presently directs appropriate development, but advises 
the Veteran that 
the duty to assist in the development and the adjudication of a 
claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 
(1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a 
claimant has a responsibility to present and support a claim for 
benefits under laws administered by the VA. 38 U.S.C.A. § 
5107(a).

Here, although the Veteran specifically claimed entitlement to 
service connection for PTSD and major depressive disorder, he is 
also reported to have experienced hallucinations at some point in 
1990 (May 1995 VA examination report and September 1992 report 
private physician report indicating that the Veteran had been 
hearing voices for about two years).  The record also indicates 
that after being discharged from active service in September 
1975, two of his fellow church members noted that the Veteran 
displayed traits of alienation from his church community.  See, 
e.g.,  August 2008 statement from Bishop T. E. S. 

Given that the record does not contain the Veteran's service 
treatment records; he has presented competent lay evidence of 
psychiatric abnormalities shortly after his discharge from active 
duty; and that he was ultimately diagnosed as having 
schizophrenia, the Board will direct a clarifying VA examination 
to ascertain if the Veteran has any psychiatric disorder that was 
incurred in service.  McClendon v. Nicholson, 20 Vet. App. 79 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002) (observing 
that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, where 
the evidence of record, taking into consideration all information 
and lay or medical evidence [including statements of the 
claimant]; contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
[VA] to make a decision on the claim.").    

Although the examiners will be required to review all relevant 
evidence in the claims folder, and apart from the statements of 
the Veteran's fellow church members and May 1995 schizophrehnia, 
the Veteran's available military personnel records reflect that 
the Veteran separated from service in September 1975 and that he 
served in Korea and at Fort Bliss, Texas. 

Contrary to the Veteran and his spouse's current statements, the 
Veteran's report of separation from the Armed Forces indicates 
that he served a regular, two-year period of enlistment.  An 
enlisted efficiency report from February 1975 reflects that the 
Veteran performed as an average soldier. 

The Veteran first filed a claim for a depressive disorder in 
January 1992. In February and March 1992, the Veteran attended VA 
compensation and pension examinations, during which the Veteran 
reported a history of depression. The Veteran reported difficulty 
with concentration and irritation related to his depression and 
recurring ruminations that he has to "fight all the time." The 
VA clinician identified major depressive disorder and did not 
opine as to its etiology.

Prior to filing the January 1992 claim, the Veteran received 
private treatment for alcohol and drug abuse from May to June 
1985. During this treatment, the Veteran reported that he started 
using intravenous drugs in 1974. 

The Veteran was treated in a private facility for drug use and 
depression from November to December 1991. The Veteran was 
hospitalized because he threatened to do harm to himself and to 
others. Treatment records from this period reveal a diagnosis of 
depression with a history of drug abuse. 

Unidentified treatment records from December 1991 and January 
1992, associated with the claims folder in November 2008, show 
treatment for major depression and substance abuse. 

Social Security Administration (SSA) records associated with the 
claims file in November 2008 show that the Veteran reported he 
was mentally ill with "manic depressant and emotional 
problems," which he reported began on September 1, 1991. The 
Veteran reported anxiety, fear of crowds, treatment at 
psychiatric hospitals, and that he was unable to work due to his 
condition. 

A July 1992 SSA disability examination indicates that the Veteran 
reported he had his first psychiatric disorder when he was 19 
years old, and that he was in the service in Korea and felt like 
he wanted to go home. The Veteran reported that he became very 
withdrawn and that he required some treatment, but never 
hospitalization. The Veteran reported treatment for suicidal 
thoughts "last November." 

The examiner diagnosed a psychotic process, which was either 
psychotic depression or the early stages of a schizophrenic 
disorder. The Veteran reported alcohol use but denied other drug 
use at this examination. The examiner opined that the Veteran's 
condition began "this past November." 

In September 1992, the Veteran received private treatment after a 
suicide attempt. Suicidal ideation, polysubstance abuse, and 
antisocial traits were diagnosed with no mention in the treatment 
records of any relation to military service. 

In September 1994, the Veteran received private treatment for 
hallucinations and alcohol abuse. Major depression with psychotic 
features, alcohol abuse, and mixed personality disorder were 
diagnosed. 

In March 1995, the Veteran attended a VA compensation and pension 
examination for mental disorders. At this examination, the 
Veteran reported auditory hallucinations, which had worsened over 
the past five years; suicidal ideation; panic attacks; and 
paranoia that a shadow was following him. The Veteran reported he 
was currently on anti-psychotic medication. At this examination, 
the VA clinician diagnosed schizophrenia and provided no opinion 
as to its etiology.

In an April 1995 rating decision, the Veteran was found not 
competent for VA purposes. 

September 2003 to November 2008 VA medical center treatment 
reflects no diagnosis or treatment for PTSD; a reported history 
of depression, manic depression, drug and alcohol abuse; and 
continuous treatment for back pain with prescribed morphine and 
other narcotics. A June 2008 treatment record contains a negative 
PTSD screen. 

In August 2007, the Veteran submitted a statement, in which he 
said he started using drugs and alcohol in Korea during active 
service to drown out things he witnessed, such as Koreans killing 
some Americans and their own people. He reported his door was 
removed in Fort Bliss, Texas, so he could be watched by officers. 

In an August 2007 authorization and release form, the Veteran 
noted that when he was stationed at Fort Bliss, Texas, he was in 
a civilian jail for "drunk and car wreck," for which he was 
demoted and his "door was even removed from his room." The 
Veteran said he needed help when he separated from service but 
used drugs and alcohol to drown out his problems. 

In a November 2007 statement, the Veteran said he struggled with 
drug addiction since returning from service, resulting in legal 
difficulties. 

The appeal is therefore REMANDED for the following actions by the 
RO/AMC:

1. The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for an acquired 
psychiatric disability, to include 
posttraumatic stress disorder (PTSD) with 
major depression; bipolar disorder and 
schizophrenia; and drug and alcohol abuse 
that is not evidenced by the current 
record. The Veteran should be provided with 
the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
associate them with the claims folder.


2. After waiting an appropriate time period 
for the Veteran to respond the RO/AMC must 
schedule the Veteran for a VA examination 
by a board of two clinicians with 
appropriate expertise in psychiatry. The 
purpose of the examination is to determine 
whether the Veteran's current psychiatric 
disability had its onset during active 
service or is related to any incident of 
service and to determine whether the 
psychiatric symptoms displayed since 
separation show chronicity and continuity 
of a service- incurred condition.

The following considerations must govern 
the examination:

a. The claims file and a copy of this 
remand must be made available to the 
clinicians, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand.  In particular, the 
clinicians must carefully review the 
factual summary detailed above, as 
well as all relevant evidence in the 
claims folders.  

b. The clinicians must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine and note in 
their report whether there is a 
medical basis for discounting the 
credibility or reliability of the 
Veteran.

c. If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed.

d. The clinicians must provide a 
diagnosis for each psychiatric 
condition found from considering the 
claims file and from examining the 
Veteran.

e. For each psychiatric disability 
diagnosed, the clinicians must 
specifically opine whether that 
disability began during service, was 
chronically worsened during service, 
or is related to any incident of 
service. The clinicians must also 
opine as to whether the Veteran 
experienced a psychiatric disability 
within one year after discharge from 
active service, and if so the 
diagnosis of such disability. See 38 
C.F.R. § § 3.307, 3.309(a).

f. In reaching this determination, the 
clinicians must report as to whether 
psychiatric symptoms shown during or 
within one year of service, or shortly 
thereafter may be identified as a 
manifestation or "prodromal" aspect of 
any later-diagnosed psychotic 
disorder. 38 C.F.R. § 3.307(c).

g. In all conclusions, the clinicians 
must identify and explain the medical 
bases of their opinion with reference 
to the claims file. If the clinicians 
are unable to render the requested 
opinions without resort to 
speculation, they must so state; 
however, a complete rationale for such 
a finding must be provided.

3. The RO/AMC must then readjudicate the 
issue on appeal. The RO/AMC's attention is 
drawn to 38 C.F.R. § 3.307(c) (Providing 
that as to chronic psychotic disorders, 
symptomatology shown in the prescribed 
period may have no particular significance 
when first observed, but in the light of 
subsequent developments it may gain 
considerable significance. Cases in which a 
chronic condition is shown to exist within 
a short time following the applicable 
presumptive period, but without evidence of 
manifestations within the period, should be 
developed to determine whether there was 
symptomatology which in retrospect may be 
identified and evaluated as manifestation 
of the chronic disease to the required 10-
percent degree). 38 C.F.R. § 3.307(c).

If the benefit sought remains denied, the 
RO/AMC must provide the Veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is notified by the RO/AMC. By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


 Department of Veterans Affairs


